       Case 2:16-md-02724-CMR Document 1225 Filed 02/12/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                      MDL No. 2724
 PRICING ANTITRUST LITIGATION                        16-MD-2724

                                                     HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS




                                 NOTICE OF APPEARANCE

       Please enter the appearance of Meg Slachetka, attorney for Lupin Pharmaceuticals, Inc.,

in the above-captioned action.

       Dated this 12th day of February, 2020.

                                                     /s/ Meg Slachetka
                                                Meg Slachetka
                                                LOWENSTEIN SANDLER LLP
                                                1251 Avenue of the Americas
                                                New York, New York 10020
                                                Tel: (212) 419-5856
                                                Fax: (973) 422-6783
                                                mslachetka @lowenstein.com
       Case 2:16-md-02724-CMR Document 1225 Filed 02/12/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE
       I, Meg Slachetka, hereby certify that on February 12, 2020, I caused a true and correct

copy of the foregoing Notice of Appearance to be served upon all counsel of record by operation

of the electronic filing system of the United States District Court for the Eastern District of

Pennsylvania.

                                                       /s/ Meg Slachetka
                                                    Meg Slachetka
